DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/820,989, System and Method for Preparing a Harvested Blood Vessel for Grafting, filed on March 17, 2020.
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "34b".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "36a" in Figs. 3 and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term Lexan on page 6, line 14, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 2-8 and 10-15 are objected to because of the following informalities:  in line 1 of all claims, "A" should be changed to --The--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "a clamp holder" bridging lines 2 and 3 is intended to refer to the original recitation of the term "first and second longitudinally spaced apart clamp holders" in line 5 of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,916,874 to Perrin.  Perrin discloses a system for preparing a harvested blood vessel (40) for grafting, comprising: a) an elongated platform (30); b) a mounting flange (36) extending upwardly from a top surface of the platform adjacent a proximal end thereof capable of supporting a syringe, however for supporting a reservoir with tubing, in a fixed position; and c) first and second longitudinally spaced apart clamp holders (46) operatively associated with the top surface of the platform, each clamp holder configured to support a respective vessel clamp (44), wherein the vessel clamps supported within the clamp holders are adapted to hold the harvested blood vessel immobile therebetween, providing temporary occlusion of the blood vessel after it has been inflated by a fluid (52) from the syringe to allow for distention of the blood vessel so it can be prepared for grafting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrin in view of U.S. Patent Application Publication No. 2008/0027272 to Kadykowski.  Perrin further discloses wherein the mounting flange includes a reception slot (36) and the system further comprising a funnel (20) attached to a distal end of the tubing of a reservoir for engagement with the reception slot. Perrin discloses the claimed invention except for the limitations of a syringe.
Kadykowski teaches a system for preparing a harvested blood vessel (10) for grafting, comprising an elongated platform (20), a mounting flange (21) extending upwardly from a top surface of the platform adjacent a proximal end, a clamp holder (30) associated with the top surface of the platform (via element 22), and a syringe (35 & 36) configured to be supported by the mounting flange for delivering fluid into a proximal end of the blood vessel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Perrin to have included a syringe as taught by Kadykowski for the purpose of providing an alternative, mechanically equivalent means for distending the blood vessel to identify any leaks in the vessel that need to be repaired.
Allowable Subject Matter
Claims 4-6 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  the limitations of wherein the first and second longitudinally spaced apart clamp holders are mounted for tandem movement within an elongated channel extending along the platform, which is not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 8,123,672 to Viitala et al. is directed to a vessel preparation and prevention kit supports a blood vessel during processing for use in bypass graft surgery.  U.S. Patent No. 6,786,977 to Yap et al. is directed to a graft preparation board that enables an exact tensioning of soft tissue grafts.  U.S. Patent No. 5,397,357 to Schmieding et al. is directed to a method for preparing a bone-tendon-bone core graft.  U.S. Patent No. 4,232,659 to Dale is directed to a vein holder assembly for use in preparation of a vein segment during surgery comprising a base and a first vein support connected to the base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  September 23, 2022